Citation Nr: 1536022	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depressive disorder with mood disorder and cognitive disorder not otherwise specified. 

2.  Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1953 to November 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period of the appeal, the Veteran's psychiatric condition has been manifested by no worse than occupational and social impairment with reduced reliability and productivity.  Symptoms such as neglect of personal appearance and hygiene; suicidal ideation, and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, or symptoms of such severity, frequency, and duration as to equate to occupational impairment with deficiencies in most areas have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for depressive disorder with mood disorder and cognitive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 47 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the increased rating issue decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

The record reflects that the Veteran was provided all required notice by correspondence dated in September 2009, prior to the initial adjudication of the claim in December 2009.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The Veteran's service treatment records (STRs), as well as identified and available VA and  private medical treatment records, have been obtained.  The Veteran was afforded the appropriate VA examinations, in 2009 and 2012.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provide all the necessary information in order to properly consider the claim.

The Board recognizes that the last VA examination is now over two years old.  The mere passage of time since this examination, however, is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric disability since the 2012 VA examination.  The Veteran has not argued the contrary.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

II.  Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Depressive disorder with mood disorder and cognitive disorder not otherwise specified is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, a December 2007 rating decision awarded service connection for depressive disorder associated with residuals of traumatic head injuries.  This disability is currently characterized as depressive disorder with mood disorder and cognitive disorder not otherwise specified and evaluated as 50 percent disabling.

A September 2008 private psychiatric evaluation notes the Veteran's complaints of feeling detached from people and having a sense of for a foreshortened future.  He reported difficulty falling and staying asleep, problems with irritability and difficulty concentrating.  The Veteran also described depressed mood, low energy, loss of interest, crying spells, and feelings of hopelessness, helplessness, and worthlessness.  He also had vague suicidal ideation, but denied any intent or plan to harm himself.  The Veteran also reported recent problems with worsening memory, to include losing his car in a parking lot a couple of times.  He now wrote almost everything down to remember it.  

A May 2009 VA mental disorders examination report notes that the Veteran reported daily symptoms of depression of moderate intensity without periods of remission, difficulty staying asleep more than five hours, difficulty concentrating and loss of interest in activities.  On examination, the Veteran was clean, neatly groomed and appropriately dressed.  His speech was unremarkable.  His attitude was cooperative, friendly and relaxed.  Affect was normal and mood was depressed.  The Veteran was able to do serial 7's with only one error, spell words forward and backwards, and say the days of the week backwards.  He was oriented times three.  Thought process and content was unremarkable.  He had no delusions or hallucinations.  He understood the outcome of his behavior.  He had no inappropriate behavior, obsessive behavior, panic attacks, episodes of violence, suicidal ideation, or homicidal ideation.  Impulse control was good.  The Veteran scored a 23/30 on the cognitive capacity screening exam; the examiner noted that if a score of less than 20 reflects a diminished cognitive capacity.  Memory was intact for recent and remote events; it was mildly impaired for immediate events (recalling a series of words).  The examiner noted that the Veteran had slight problems with chores and traveling, and moderate problems with shopping.  His sister, who lived next door, assisted him with these tasks.  The examiner opined that the Veteran was competent to handle his financial affairs.  A GAF score of 53 was assigned.

An October 2009 VA outpatient treatment record notes Veteran was seen with his caregiver.  His appearance was casual and he was alert and oriented times three.  On examination, his behavior was cooperative.  Speech was stuttered in flow and rate.  Mood was euthymic.  Thought content was appropriate and thought process was linear.  The Veteran denied hallucinations, illusions, delusions, suicidal ideation, and homicidal ideation.  Memory was not formally tested.  Concentration was intact.  Insight and judgment were good.  A GAF score of 54 was assigned.  

An October 2009 VA TBI examination report notes, in pertinent part, the Veteran's complaints of nightmares, problems sleeping, some malaise, cognitive problems, decrease in attention span, difficulty concentrating, mood swings and depression.  The Veteran reported that he was still able to drive, but allowed someone else to do his grocery shopping and other chores.  The examiner opined that the Veteran's dementia was mild.  In addition, the examiner observed that the Veteran was alert, oriented and appeared capable of managing his funds. 

On VA examination in December 2012, the Veteran reported living alone since his wife died.  He stated that his relationship with his son was excellent; he did not have good relationships with his stepchildren who were "on narcotics."  The Veteran reported that he had many friends with whom he socialized.  He enjoyed fishing, bingo, and church.  He was very active in his church.  Examination showed the following symptoms: depressed mood; impairment of both short and long-term memory.  There was no suicidal ideation or obsessional rituals noted.  The examiner stated that the Veteran's impairment was best described as occupational and social impairment with reduced reliability and productivity.

VA outpatient treatment records dated in March and April 2014 note the Veteran's history of depression and dementia.  He complained of nightmares and periodic panic attacks.  He denied suicidal ideation.  He reported living alone since the death of his wife.  He had several good friends and was active in church.  He also enjoyed playing bingo.  In March 2014 he stated that he was doing well and did not see the need for regular psychiatric appointments.

Based on the above, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected psychiatric disability is not warranted at any time during this appeal.  This conclusion is based on the Board's finding that at no point during this appeal does the severity of the Veteran's disability more closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

With respect to the criteria for the next higher (70 percent) rating, some fleeting, passive suicidal ideation and speech deficiencies are noted in the medical evidence of record.  This evidence does not demonstrate obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  The evidence shows that socializes with close friends, is active in church, enjoys participating in bingo, and has a good relationship with his son.  The Board finds that the one off-handed mention of suicide with no plan and the occasional speech deficiencies do not produce deficiencies in most areas. 

The record does not suggest that the Veteran has had problems with judgment or thinking.  While there may be some deficiency in mood caused by his psychiatric disabilities, the symptom of depression on which this conclusion is based is not of the frequency, severity, or duration to equate to the 70 percent rating criteria. 

There have been no findings of poor hygiene or lack of impulse control.  The absence of these symptoms is not outcome determinative.  However, the Veteran simply presents no other evidence that other symptoms of similar severity, frequency, and duration have been demonstrated.  See Vasquez-Claudio, supra.  The Board thus finds that the evidence of record does not support the assignment of a disability rating of 70 percent.

In reaching this conclusion, the Board has also considered the GAF scores assigned during the period of the appeal (from 53 to 54), which reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) and do not reflect serious symptoms warranting an increased rating.  The Board finds that entitlement to a 70 percent evaluation is not warranted on this basis. For all the foregoing reasons, the Veteran's claim for a rating in excess of 50 percent must be denied.  See Hart, supra.


ORDER

A rating in excess of 50 percent for depressive disorder with mood disorder and cognitive disorder not otherwise specified is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

In this case, the Veteran claims that he is unemployable due to his service-connected disabilities.  See VA Form 21-8940 received in April 2014 and Informal Hearing Presentation received in July 2015.  The Veteran is currently service-connected for: depressive disorder with mood disorder and cognitive disorder not otherwise specified, rated 50 percent disabling; cervical spondylosis, rated 20 percent disabling; deviated nasal septum, rated 10 percent disabling; residuals of traumatic brain injury, including headaches, rated 10 percent disabling; left upper extremity neuropathy, rated 10 percent disabling; left lower extremity neuropathy, rated 10 percent disabling; sinusitis, rated 10 percent disabling; degenerative joint disease of the thoracolumbar spine, rated 10 percent disabling; facial scars, rated 10 percent disabling; loss of sense of smell, rated 10 percent disabling; and loss of sense of taste, rated 10 percent disabling.  His combined total disability rating is 90 percent.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Here, there is no medical opinion addressing whether the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing or following a substantially gainful occupation.  Consequently, the Board finds that remand for an examination and medical opinion is warranted.  Prior to the examination, updated pertinent treatment records should be associated with the claims file.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated pertinent treatment records for the Veteran and associate them with the claims folder.

2.  Afford the Veteran a VA examination to determine whether his service connected disabilities, either alone or in combination, preclude him from obtaining or maintaining gainful employment for which he would otherwise be qualified with consideration of his education and occupational experience.  The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Thereafter, readjudicate the issue of entitlement to TDIU.  

If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


